Appellate Case: 21-7060     Document: 010110645282         Date Filed: 02/15/2022      Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                           February 15, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  RICKEY WHITE,

        Petitioner - Appellant,

  v.                                                           No. 21-7060
                                                  (D.C. No. 6:21-CV-00281-RAW-KEW)
  JIM FARRIS,                                                  (E.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before PHILLIPS, EID and CARSON, Circuit Judges.
                     _________________________________

        Rickey White, a pro se Oklahoma inmate, seeks a certificate of appealability

 (COA) to challenge the dismissal of his 28 U.S.C. § 2254 petition as an unauthorized

 second or successive habeas petition. We deny a COA and dismiss this matter.

        Mr. White is currently serving a life sentence for first-degree murder. In 1985, the

 Oklahoma Court of Criminal Appeals affirmed his conviction and sentence. See White v.

 State, 702 P.2d 1058, 1063 (Okla. Crim. App. 1985). In 2003, the district court denied

 federal habeas relief on statute-of-limitations grounds, and we denied a COA. Since then,




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-7060      Document: 010110645282          Date Filed: 02/15/2022       Page: 2



 Mr. White has filed numerous habeas petitions and motions for authorization to file

 second or successive habeas petitions, all of which have been denied.

        In September 2021, Mr. White filed the underlying § 2254 petition in this case,

 which primarily raised jurisdictional challenges to his conviction based on McGirt v.

 Oklahoma, 140 S. Ct. 2452 (2020). The district court dismissed the petition as an

 unauthorized second or successive § 2254 habeas petition. The court also denied a COA.

 He now seeks to appeal from that dismissal.1

        Mr. White must obtain a COA before he can appeal the district court’s dismissal.

 See 28 U.S.C. § 2253(c)(1)(A). To do so, he must show “that jurists of reason would find

 it debatable whether the petition states a valid claim of the denial of a constitutional right

 and that jurists of reason would find it debatable whether the district court was correct in

 its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (emphasis added).

 He has not met this burden.

        An inmate may not file a second or successive § 2254 petition without first

 obtaining an order from this court authorizing the district court to consider his petition.

 See 28 U.S.C. § 2244(b)(3)(A). Absent such authorization, “[a] district court does not

 have jurisdiction to address the merits of a second or successive . . . § 2254 claim.”

 In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam). Because Mr. White did



        1
          On the same day that he filed his request for COA in this court, Mr. White also
 separately moved this court for authorization to file a second or successive § 2254
 petition to bring his McGirt claim. We denied his request. See In re White, No. 21-7062
 (10th Cir. Dec. 13, 2021).

                                               2
Appellate Case: 21-7060      Document: 010110645282           Date Filed: 02/15/2022      Page: 3



 not first obtain authorization to file his successive § 2254 petition, the district court’s

 dismissal for lack of jurisdiction is not reasonably debatable. We therefore deny

 Mr. White’s application for a COA and dismiss this matter. We grant his motion for

 leave to proceed without prepayment of costs or fees.


                                                 Entered for the Court



                                                 CHRISTOPHER M. WOLPERT, Clerk




                                                3